 In the Matter Of INTERCHEMICAL CORPORATIONandUNITEDCEMENT,LIME & GYPSUM WORKERS INTERNATIONALUNION, A. F of L.Case No.10-C-°2157.Decided May 17,19419DECISIONANDORDEROn July 30, 1948, Trial Examiner Sidney Lindner issued his- In-termediate Report in the above-entitled proceeding, finding that theRespondent had not violated Section 8 (3) of the Act as alleged inthe complaint and recommending that the complaint be dismissedinsofar as it alleged such violations.The Trial Examiner found,however, that the Respondent had interfered with, restrained, andcoerced its employees within the meaning of Section 8 (1) of the Actand recommended that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.'Thereafter, the Respondent and the General Counsel filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborI Section 8 (1) and(3) of the National LaborRelationsAct, whichthe complaint allegeswas violated, are continued in Section8 (a) (1) and 8(a) (8) of the Act,as amendedby the Labor ManagementRelationsAct of 1947.83 N. L. R. B., No. 95.641 642DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, InterchemicalCorporation, Albion Kaolin Unit, Standard Coated Products, Heph-zibah, Georgia, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form.labor organizations, to join, or assist United Cement, Lime & GypsumWorkers International Union, A. F. of L., or any other labor organiza-tion to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities-except to the extent that such rightmay be affected by an agreement requiring membership in, a labororganization as'a condition of employment as authorized in Section8 (a) (3) of the Act, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its mine in Hephzibah, Georgia, copies of the noticeattached hereto marked "Appendix A." 2Copies of said notice, to befurnished by the Regional Director for the Tenth Region, after beingduly signed by Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof and maintained by itfor a period of not less than sixty (60) consecutive days thereafterin conspicuous places, including- all-places where notices to employeesare customarily posted.Reasonable steps 'shall be taken by the Re-spondent to insure that such notices are not altered, defaced, or coveredby other material;(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of the receipt of this Order whatsteps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent discriminatorily dis-charged James Brooks, Joe Burch, James J. Gray, Leonard H. Parker,Shuman Skinner, Doctor S. Stewart, and Lester Stewart, and failedand refused and continues to refuse to reinstate Leonard H. Parkerand James Brooks because of their membership in and activity onbehalf of the Union and because they engaged in concerted activitiesother mutual aid and protection.In the event that thisOrder is enforcedby a decree of a Court of Appeals thereshall beinserted beforethe words, "DECISION AND ORDER" the words, "A DECREE OF THE UNITEDSTATES COURTOF APPEALS ENFORCING.' INTERCHEMICAL CORPORATION643APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form labor organizations,to join or assist UNITED CEMENT,LIME & GYPSUM WORKERS INTERNATIONAL UNION,A. F. OF L.,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of theAct, as guaranteed in Section 7 of the Act.All our employees are free to become or remain members of thisunion or any other labor organization.INTERCHEMICAL CORPORATION,Employer.By ---------------------------------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Clarence D. Musser,for the General Counsel.Mr. William R. White,of New York City, for the Respondent.Mr. L. T.Gourley,of Mobile, Ala.,for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on February 17, 1948, by United Ce-ment, Lime & Gypsum Workers International Union, A. F. of L.,herein called theUnion,the General Counsel of the National Labor Labor Relations Boardby the Regional Director of the Tenth Region (Atlanta, Georgia)'issued a com-plaint dated March 23, 1948, against Interchemical Corporation,herein calledthe Respondent,alleging that the Respondent had engaged in and was engaging1The General Counsel and his representative at the hearing are called herein the GeneralCounsel.The National Labor Relations Board is called the Board. AWADECISIONSOF NATIONALLABOR-RELATIONS BOARDin unfairlabor practicesaffecting commercewithin themeaning of Section8 (1) and (3) of Section2 (6) and(7) of the National Labor Relations Act,49 Stat. 449, hereincalled theAct, and,Section 8(a),- (1) and(a) (3) of theAct, as amended by the LaborManagementRelations Act, 1947, 61 Stat. 136.'Copies,of;the.complaint,the charge,and notice of.hearing were duly served uponthe Respondentand theUnion.With respect to theunfair laborpractices, the complaintalleged in substancethat theRespondentat'its clay mineand processingplant'at Hephzibah,Georgia,the only,plantinvolved in the presentproceeding-; °(1), discharge 9 namedemployeeson or about November 26, 1946,' and thereafter failed and refusedand continues to refuse to reinstatefour of thesaid employees,namely JamesBrooks,ILonard'H.'Parker, Newton O. Packer, and Watson Parker,'because oftheir-I Membershipin andactivityon behalfof the Union and because theyengagedin, conc-er edIactivities with other employees for the purposes of collective bar-gaining,and;other mutual aid and protection;and (2')by}its, officers,,agents,and' employees,, mole particularly by A. C. Carpenter and J. H. Weatliersbee,from November 25, 1946, to date, interrogated its employees concerning theirunionaffiliationsand activities and threatened and warned its employees torefrain'from assisting,becoming membersof or remaining members of theUnion.'The Respondent's answer; duly' filed, admitted the jurisdictional allegationsof the complaint as to commerce, but denied that it had engaged in any of thealleged unfair labor practices.The answer also asserts 'that' as soon as workwill become available it will rehire the men qualified for such work.Pursuant to notice, a hearing was held on May 25 and 27, 1948, at Augusta,Georgia, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were representedby counsel ; the Union by its organizer.All parties participated in the hear-ing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issues.At theconclusion of the General Counsel's case-in-chief, the Respondent moved thedismissal of the complaint on the following grounds : that there was no sub-stantial evidence to show that the motive for the discharge of the nine men wasto discourage union activities ; that the General Counsel did not have authorityto issue a complaint herein because the unfair labor practices upon which thesecond amended 'charge is based occurred more than 6 months prior to the filingand service of said charge'These motions were denied.At the conclusion ofthe evidence the Respondent renewed its previous motion todismissbecause oflack of proof, which was taken under advisement and is disposed of hereinafter.'June 23, 1947, Public Law 101, 80th Congress, Chapter 120, 1st Session.To distinguishbetween the Act prior to amendment and after, the Labor Management Relations Act, 1947,is referred to at times as the Amended Act, or the Act, as amended.°The Respondent's clay mine at Hephzibah,Georgia, is a division of the Albion KaolinUnit of Standard Coated Products Division, one of the operating units of the Respondent.'The employees alleged in the complaint to have been discriminatorily discharged areJames Brooks, Joe Burch,James M. Gray,Leonard H.Parker,Newton'O. Parker, WatsonParker,Shuman Skinner,Doctor S Stewart and Lester Stewart.5 Since the date of the issuance of the complaint and prior to the date of the hearingherein,the Respondent reinstated Newton O. Parker and Watson Parker.eSection 10 (b) of the Act, as amended, so far as relevant here, provides that :...No complaint shall issue based upon any unfair labor practice occurring morethan six(6)months prior to the filing of the charge with the Board and the service ofa copy thereofupon the person against whom such charge.ismade, unless the personaggrieved thereby was prevented from filing such charge by reason of service in the INTERCHEMICAL CORPORATION645The General Counsel and the Respondent argued orally upon the record andwere afforded the opportunity to submit briefs and proposed findings and/orconclusions of lawBriefs were received from the Respondent and the GeneralCounsel and have been duly considered.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Interchemical Corporation, is a corporation duly organizedunder and existing by virtue of the laws of the State of Ohio, and is duly au-thorized and licensed to do business in the State of Georgia.The Respondentmaintains its principal office at New York, New York, and operates numerousfactories, branches, and warehouses in various States of the United States, in-cluding New York, Illinois, Ohio, New Jersey, Alabama, North Carolina, Maine,and Georgia, where it is engaged in the manufacture, sale and distribution ofvarious kinds of chemical coatings for protective and decorative purposes,printing ink, paint and industrial finishes, coated fabrics, textile coloring mate-rials, and related products. ' In the course and conduct of its business the Re-spbndent operates a clay mine and processing plant at Hephzibah, Georgia, whereit is engaged in the mining and processing of clay.During the year 1947 rawmaterials, machinery, and supplies of a value in excess of $10,000 were purchasedand shipped to the Hephzibah plant from points outside the State of Georgia, andfor the same period the sales of clay products exceeded $100,000 more than 25percent of which was shipped to points outside the State of Georgia.The Re-spondent concedes that it is engaged in commerce within the meaning of theAct.II.THE ORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum Workers International Union, affiliated withthe American Federation of Labor, is a labor organization which admits tomembership employees of the Respondent.armed forces, in which event the six-month period shall be computed from the day ofhis discharge.In the opinion of the undersigned, Section 10 (b) of the Act, as amended, attached alimitation upon the issuance of complaints, effective prospectively, not retrospectively, fromthe effective date, August 22, 1947, and thatas tounfair labor practices occurringprior tothat date the statute permits them to be urocessed if charges were filed and served within'6 months after the effective date of the Act, as amended.In the instant case the original charge was filed on December 4, 1946.In accordancewith Section 10 (b) of the Act, as amended, the Regional Director for theTenth Region, onJune 27, 1947, sent a true and correct copy of the original charge to theRespondent by reg-istered mail.On July 11, 1947, a copy of the first amended charge, which hadbeen dulyfiled on the said date, was sent to the Respondent by registered mail.Thereafter a copyof the second amended charge which had been docketed on February 17, 1948,was atttachedto the complaint and served on the Respondent by registeredmail on March 23, 194&Thus, it is clear that the original and amended charges werefiled andserved within thelimitation period set forth in the statute and the General Counsel thereforehad authorityto issue the complaint herein.The Respondent's contention that the complaintis basedonly on the second amended charge and has no reference to any earlier chargeand thatsince the second amended charge was filed on February 17, 1948, more than6 months afterthe occurrence of the alleged unfair labor practices, therefore the complaintherein isfaulty, is without merit.The fact is that the second amended charge contains the identicallanguage as the first amended charge and the same was docketedand servedtimely on theRespondent.844340-50-vol. 83-42 646DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Commencement of union organizational activities; interference,restraint, andcoercion;the lay-offs of November 27, 1946On November 23, 1946, L. - E. -Gourley,general organizerfor the AmericanFederation of Labor, contacted several of theRespondent's employees in aneffortto interest themin union organization and arrange for a meeting. So faras therecord reveals, prior to Gourley's effortsto interestthe Respondent's em-ployeesin unionorganization, no -union attemptedto organize them,nor does itappearthat any of the employees were membersof a union.The following day, Sunday, November'24, 1946,a me'eting'was held,on a creekbridge, a short distance from Hephzibah, attended by Gourleyand about 20 ofthe Respondent's white employees.Sixteenof the employeessigned applica-tionsfor membership in the Union and temporary officers were elected.On the morning of November 25, the employees reported for work about 15minutesbefore their regular starting hour of 7 a. in., as was theircustom, andgathered around the heater in the mechanic's shop. Present werea group ofemployees, some of whom had attended the union meeting, and J. $. Weathers-bee, the Respondent's head mechanic.A general conversation ensued regard-ing the union meeting of the previous day.Weathersbee asked several of theemployees if they had joined the Union,and upon beingadvised that they had,he remarked, "before Mr. Carpenter [the Respondent's assistant superintendent]would operate under a union, they would fire every man that-was there and hirea new crew."Weathersbee also advised the men generally that they had betterleave the Union alone and upon being told thatthe menhad paid a $5 initiationfee to join the Union, stated that the union organizer needed somemoney andthat was the onlymeanshe had of obtaining it.'Later that morning Allie J. Carpenter, the Respondent's assistant superintend-ent, while walking through the blacksmith shop, stopped to talk with George W.Burch, a repair man of clay cars. Carpenter asked Burch if he had attendedthe union meeting the day before. Burch said that he had. Thereupon Car-penter said "George, you fellows that attendedunion meeting,drop by the officethis evening and get your time." Burch did not follow Carpenter's instruction,and continued to work, testifying that he saw Carpenter later thesameday, thatCarpenter was in better humor, and he merely passed off Carpenter's previousremark to him.' It is the contention of the General Counsel that Weathersbee was a supervisory employee.Thus the General Counsel adduced testimony that employees went to him for advice on howto proceed with jobs and took orders from him as to which trucks to take out, or to transferto in case of a breakdown.The Respondent testified that its supervisory hierarchyconsistssolely of Superintendent Lamar and Assistant Superintendent Carpenter.Because of thelarge area covered by the mine, Carpenter testified that he sends orders through keymen tothe separate groups of men working at different locations.As such, Weathersbee givesorders to the truck drivers and employee Gale to the shovel crewsWeathersbee is anhourly paid employee who spends practically all of his time on production as head machinist,except on the occasion when he is authorized by either Carpenter or Lamar to act for eitheror both of them, when they are away from the mineHe does not have the power to hire,fire, or recommend disciplinary action to be taken against employees, nor, according toCarpenter, has he ever done so. Carpenter's uncontroverted testimony in this regard iscredited.The undersigned finds that Weathersbee is not a supervisory employee.Withrespect to the anti-union and coercive statements made by Weatherebee during the generaldiscussionof the Union by the employees, there is no proof that they were authorized orratified by the Respondent.Nor is it clear that the employees considered such remarksas reflecting the Respondent's point of view.The undersigned therefore finds that they arenot attributable to the Resnondent. 'INTERCIIEMICAL CORPORATION647At quitting time on November 26, Carpenter told 10 employees that he hadto lay them off, that they would not have to work the next day but should returnto^'themine the following evening for their pay 8 Gray and Skinner testifiedthat Carpenter told them that they'Were being laid off because the. Respondenthad to do some repair work on its #1 Diesel shovel. Thomas Watson Parkerand Leonard Parker testified that Carpenter told them they were being laid offbecause there was a railroad strike and the Respondent could not get sufficientcars'to'ship its'clay.he would not have a conveyance to get to work. Lester Stewart testified thatCarpenter told him only that he was included in the group that had to be laid off.Several weeks later when he sought reinstatement from Carpenter he testifiedthat Carpenter told him that he was unable to get springs for the truck. DoctorStewart testified that he was told he was being laid off because of repair workthat had to be done on the air compressor. James Brooks testified that Car-penter told him he was included on the list to be laid off and was told by Car-penter that he might obtain some work at the Arsenal.When the'employees questioned Carpenter concerning the expected durationof the lay-off, they were given an indefinite answer and told that it might be6 months or a year.The following morning, upon being informed of the discharge of the 10 em-ployees, Gourley talked with George Lamar, the Respondent's superintendent,and was told that the lay-offs were due to necessary repairs to equipment. Aftersome further conversation during which Gourley told Lamar that he thought itwas very strange that all union members were laid off,' Lamar answered that hefelt the Respondent was capable of taking care of its own business. Lamar de-clined to honor Gourleys' request that the laid-off employees be reinstated.At 5 p. in. on November 27, in accordance with previous instructions, the laid-off employees reported at the mine office for their pay. They were paid in fullfor the week ending November 27, as'well as for the 3 days which had been with-held during the period of their employment, as was customaryl° James Brooksasked Lamar for separation notices for himself as well as for the other laid-offemployees.Lamar said that he had not prepared them and could not do so then,but would mail them to the employees the next dayUpon Brooks' insistence,Lamar had them prepared and distributed. After a few minutes Lamar askedseveral of the employees to return the notices of separation to him and in thecases of Leonard W. Parker, Shuman Skinner, and James Brooks, changed theitem checked as the reason for separation, from "discharge" to "lack of workonly."All of the notices of separation contained the statement in the detailedexplanation of the reason for separation, "equipment shut down for repairs."'Gourley held a meeting with the laid-off employees on November 27 when hetold them that he had talked with the Respondent about the lay-offs but that8Included in the group of 10 who were laid off were the 9 employees alleged in the com-plaint to have been discriminatorily discharged9The record does not reveal that all of the laid-off employees were members of the Union.In fact, of the 10 employees who were laid off on November 26, James Braswell, not allegedin the complaint to have been discriminatorily discharged, did not testify at the hearingheiein, nor did Joe Burch. It is not known, therefore, whether these 2 men were membersof the Union.Skinner testified that he was not a member of the Union.10 Lamar explained that the Respondent's workweek runs from Monday through Saturdayand pay day was on Wednesday for the preceding week. The final pay of the laid-offemployees included wages for Wednesday, November 27, even though they did not workthat day. 648DECISIONS OFVXATIONAL LABOR -RELATIONS BOARDthe Respondent refused to put'them back to work.Despite this, Gourley ad-vised them to report for work on Friday morning (Thursday being ThanksgivingDay)'as though nothing had happened, and it was his thought that the,Respond-ent 'might 'reconsider its decision at that time.The employees reported forwork as iisual'on Friday morning, November 29; and told Carpenter that theywere doing so upon the advice of the union organizer. Carpenter remarked, ineffect, that the union man did not have a thing to do with the Respondent's plant,and that he was getting his orders from Lamar. Carpenter gave all -of the laid-off employees typewritten recommendations, which set forth that the named em-ployee was released from the Respondent's employ "on account of working con-ditions and 'repairs to machinery" and that his work was absolutely, satisfactory.Carpenter told the men to keep in contact with him, and that if he could assistthem in getting jobs elsewhere, to call on him"Seven of the nine alleged discriminatorily discharged employees were rein-stated to their jobs by the Respondent on various dates between February 17,1947, and May 17, 1948, as will be discussed hereinafter.B. The contentions concerning the lay-offs of November 27, 1946, and the inter-ference, restraint,and coercion;'conclusionsThe General Counsel contended that the alleged needed repairs to the #1Diesel shovel were seized upon by the Respondent as a pretext for the lay-offsand that this was borne out by the fact that in assigning reasons for the lay-offsof the various employees, the Respondent was inconsistent, telling some that thelay-off was due to necessary repairs to the shovel, and others that there was alack of boxcars for the shipment of clay, and still others of its inability to obtainrepair parts for truck, and, in the case of Newton Parker, that he did not havea conveyance to get back and forth from the mine.It is the further contention of the General Counsel, that whereas in the past,whenever the Diesel shovel was shutdown for repairs, no employees were laidoff, therefore, the action of the Respondent in laying off its employees on Novem-ber 26, was merely a pretext for laying off employees who were members of theUnion.Thus, evidence was adduced to show that in October 1946 the #1 Dieselshovel was shut down for repairs for approximately 1 week, and that duringthis period of the shovel shut-down, the employees who either worked on theshovel, such as the operator and oiler, or those who serviced the shovel, such asthe truck drivers, truck spotters, and air compressor operators, were shifted toservice#2 Diesel shovel or wereassignedto assistin the repairing ofthe #1 shovel.The General Counsel also contended during the hearing that the fact that theRespondent paid off its employees in full when they were laid off, and checkedas the reason for separation the item "discharged"rather than"lack of workonly" on several of the separation notices, was proof that it had every intentionto discharge rather than temporarily lay-off these employees.Also the proximityof the lay-offs to the union meeting was further indicia of the Respondent's desireto rid itself of the Union and of those employees who were members of the Union.The Respondent, on the other hand, contended that the men were laid off onlybecause of the necessary shut-down of the #1 shovel forrepairs.Thus Lamartestified credibly and without contradiction that the repairs to the #1 Dieselshovel had been contemplated since May 9, 1946, at which time it was discussed21Carpenter's testimony in this regard, whichis uncontradicted,is credited. INTERCHEMICAL CORPORATION649with Carpenter and J. P. Broadbent, general manager of the Albion Kaolin Unitof the Respondent, who was on a periodic visit to the mine. On that occasionCarpenter brought up the general state of disrepair of the #1 shovel and it wasBroadbent's advice that the shovel be repaired as quickly as possible, but thatit be kept running until a backlog of clay was uncovered and stored in orderto hold Respondent over any shut-down period that might be necessary to makerepairs, or until the bad weather set in, for the reason that it cost the Respondentabout a third more to operate the shovel during the winter months than duringthe ordinary dry weather. In July 1946, Carpenter again talked with Lamarabout the condition of the #1 shovel, stating that he was afraid it would breakdown, but that he would continue to run it as long as possible to get enough clayuncovered.Lamar further testified that on or about November 20, 1946, hetalked with Broadbent in the Respondent's New York office, advising the latterthat a sufficient amount of clay had been uncovered to carry the Respondentthrough the period that might be required for repairing theeshovel ; that it wasfacing a serious boxcar shortage and was unable to obtain cars in which to shipclay and had to resort to truck shipments at increased expense ; that the coalstrike was on, making it appear that business would not be too good ; and thatithad just received parts for the repair of the shovel.32Broadbent orderedLamar to shut down the #1 Diesel shovel on November 26, which was theregular pay day for the men.Furthermore, the Respondent denied that it had knowledge as to which ofits employees were union members.Lamar's uncontroverted, credible testimonyis that he did not know that any of the laid off employees were union members orhad been active in its organization.He stated that the first definite informationhe had of the Union's existence was on November 27, when Gourley talked withhim about the lay-offs.Carpenter testified that while in Hephzibah on Saturday afternoon, Novem-ber 23, Frank Gray, a shovel operator for the Respondent, and a constable ofthe Village of Hdphzibah in his off hours, told him that some man was going tohave a union meeting the following day. Gray did not mention the names ofany employees who would attend. Carpenter stated this was the first time heheard of any efforts at union organization at the mine and "laughed it off as some-thing funny."Carpenter testified further that on the morning of November 25,while he was walking through the machine shop, he heard Skinner and GeorgeBurch discussing the union meeting of the previous day. Carpenter admittedthat he then asked George Burch if he joined the Union, and upon being advisedthat he had, told him to stop by the office to get his time. Carpenter walked onthrough the shop and there is no evidence that he questioned any other employeesregarding their union affiliations or that he made any similar remarks, of anyother threatening, coercive, or anti-union statements to any other employees priorto the lay-offs.Carpenter's testimony in this regard which stands uncontradictedin the record, is credited.It appears clear from the record that the #1 shovel was shut down for repairsfrom November 27, 1946, to on or about January 28, 1947 ; that at about this sametime the Respondent had at least 6 months of overburden removed from its claydeposits, giving it access to a 6 months supply of clay. It is also clear that all12An exhibit in evidence reveals that on August 12, 1946, Respondent ordered repair partsfrom the Marion Steam Shovel Company, Marion,Ohio, requesting immediate delivery.It did not receive the parts so ordered until October 5, 1946, and November 26, 1946, andon several dates thereafter. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the laid-off employees were generally assigned to some work in connectionwith the #1 shovel.Lamar testified that he and Carpenter agreed to reinstatethe laid-off employees, if they could do the job required, before any new employeeswere. hired.The record reveals that the Respondent did not hire any newemployees to take the jobs of those laid off, with one exception, I. e., a waterboywas hired on June 2, 1947.In explanation of the reason for paying off the laid-off men in full," Lamartestified that the work week at the mine runs from Monday through Saturday,with spay day on Wednesday for the preceding week's work.Maurice D. Cleary,the Respondent's director of industrial relations, testified that it is the Re-spondent's policy to pay laid-off or discharged employees in full and immediatelyremove them from the pay roll, for the reason that in a group insurance contractthat the Respondent maintains for the benefit of its employees, paid jointly bythe Respondent and the employees,if an employee is not removed from thepay roll and subsequently does not pay a premium, the Respondent becomesliable for such premium payment because the employee's name is continued onthe pay roll. In order to avoid such liability the name is immediately removedupon lay-off or discharge.Lamar's testimony and Cleary's explanation arecredited.Lamar admitted that when he first handed out the notices of separation tothe laid-off men, the item "discharged" was checked as the reason for separation.He testified that when Carpenter came into the office and saw that one of thenotices contained the item "discharged," Carpenter called to his attention thefact that the men were being laid off and not discharged. Lamar then askedseveral of the employees to return the notices for correction and they were socorrected.Lamar's uncontroverted testimony, which was corroborated in sev-eral respects by the General Counsel's witnesses, is credited.True, the sudden lay-offs on November 26, only 2 days after the first unionmeeting of the Respondent's employees, suggest a more than casual relation-ship between such union activity and the lay-offs.Another factor which tends toimpugn the Respondent's motive in the lay-offs is Carpenter's statement toSkinner upon the latter's request for reinstatement about 4 weeks after thelay-offs, that he (Carpenter) could not lay off only employees who joined theUnion unless he laid off somebody else.'While these factors smack suspiciouslyof a discriminatory intent on the part of the Respondent to rid itself of theUnion and of those employees who were union members, matters of this kindmay not be decided on suspicion, surmise and feeling, rather than on evidence.The question here is whether the Respondent actually was motivated by the?union affiliations and activities of its employees when it decided on a lay-offand in selecting the employees to be laid off. From the record as a whole itcannot be said that the lay-offs were unnecessary as a matter of business ex-pediency.Furthermore, other than Carpenter's admission that he questionedGeorge Burch as to his union membership and allegedly in jest told him toreport to the office for his pay,3° the General Counsel did not prove that theRespondent had knowledge of which employees were union members prior to18Newton 0. Parker was a waterboy prior to his lay-off and was not reinstated until May17. 1948, the same day that his son Watson was reinstated.14As heretofore noted, the Respondent customarily withheld 3 days pay.18Carpenter's conversation with Skinner prior to his reinstatement on February 17, 1947,is discussed more fully in the following section and therein found to be violative of the Act.18George Burch, as found hereinabove, did not comply with Carpenter's instructions andtestified that when later that day Carpenter appeared in better humor, he passed off theprevious remark.George Burch was not laid off by the Respondent. INTERCHEMICAL CORPORATION651their lay-offs.Upon an analysisof the entire record," especially in view of theeconomicnecessity for the lay-offs, and the fact that all of the laid-offemployeeswere generally connected in servicing the shut-down shovel, the undersignedis unableto conclude that the General Counsel has established by substantialevidence that the Respondent was motivated by an illegal purpose in laying offthe employees alleged in the complaint to have been discriminatorily dischargedand itwill accordingly be recommended that the said allegation of the com-plaint bedismissed.18The complaintalso allegesthat the Respondent, by its officers,agents, andemployees, more particularly by A. C Carpenter and J. H. Weathersbee, fromNovember 25, 1946, or thereabout, to date, has interrogated its employees con-cerningtheirunionaffiliation and activities and has threatened and warned itsemployees to refrain from assisting, becoming members of, or remaining membersof the Union.As heretofore found, Weathersbee was neither a supervisoryemployee, nor was he an agent of the Respondent when, during the course of ageneral uniondiscussion with other employees he made several anti-union state-ments,which were not attributable to the Respondent.However, Carpenter'squestioning of George Burch concerning his union membershipwasper seviolative of the Act,19 and the undersigned finds that the Respondent by suchconduct interfered with, restrained, and coerced its employees in violation ofthe Act.C.The reinstatements; other interference, restraint, and coercionWithin a short period after the Respondent placed its #1 Diesel shovel backin operation, it began to reinstate the laid-off employees, in accordance with thepolicy testified to by Lamar.All of the laid-off employees were reinstated fromFebruary 17, 1947, to May 18, 1948, with the exception of Leonard H. Parker andJamesBrooks.As heretofore found, Carpenter instructed the laid-off employeeson November 29, 1946 to keep in contact with him regarding reinstatement.Cleary testified without contradiction that the Respondent has no seniority rulesin effect with respect to hiring laid-off employees but does so on the basis ofefficiency and physical fitness.The record reveals that the majority of thereinstated employees complied with Carpenter's instructions, and did so keep intouch with Carpenter before they were rehired.Leonard H. Parker has beenfarming since his lay-off and has not sought reemployment. James Brooks like-wise never applied for reinstatement.20Under all of the circumstances the14The undersigned has also considered the General Counsel's contention raised in hisbrief that there were a disproportionate number of union members included in the lay-off.The record reveals that, a total of 24 employees serviced the shovels and 16 of this groupwere union membersTen employees or 41 6 percent were laid off ; 41.6 percent of 16 Is6.65Included in the lay-off were 7 union members.Can it therefore be said that this wasa disproportionate number of union men laid off?The undersigned does not think so andfinds the contention to be without merit11 See N. L.R. B. V. Goodyear Tire & Rubber Co.,129 F. (2d) 661 (C. C. A. 5);Matter ofThe Hays Corporation,64 N.L. R B 406;Matter of Capital City Candy Company, 71N. L. R B. 447.10Actual coercion of employees is immaterial to finding of conduct proscribed by Section8 (1) of the Act.SeeMatter of Sewell Manufacturing Company,72 N. L.R. B. 85; SeealsoMatter of Morrison Turning Co., Inc.,77 N. L. R. B. 670;Matter of Ames Spot WelderCo. Inc.,75 N.L. R. B 352.With respect to questioning of employees regarding their unionstatus allegedly in jest, seeMatter of Fairmont CreameryCo., 73 N. L. R. B. 1380,aff'd July14, 1948 (C. C. A. 10), 169 F. (2d) 16920On the day of the lay-offs, Brooks was arrested as a result of an altercation with anotheremployee on the mine premises and for that reason never applied for reinstatement. ,652DECISIONSOF NATIONALLABOR RELATIONS BOARDundersigned finds that there was no duty on the Respondent to reinstate thelaid-off -employeeswithout their prior application.Although as hereinafterfound, the Respondent did display an anticunion animus when Carpenter inter-viewed. several union members who applied for reinstatement there is no evidencethat their, membership in the Union was a criterion considered in their reinstate-ment. , The undersigned therefore finds that the Respondent did not refuse toreinstate Leonard H. Parker or James Brooks because of their union membershipor activities.Subsequent to the lay-offs, Carpenter, by his own admissions, learned con-siderably more regarding the prior union activity around the mine, he claimed,as a result of talk among the employees.James Gray saw Carpenter on several occasions in his efforts to obtain rein-statement.Gray testified that when he saw Carpenter at the mine a weekbefore his reinstatement on March 1, 1947, Carpenter said "James, don't neverfool with no more unions because the company won't stand to work under union.They would shut the plant down before they would work under union."Carpenter, testifying in contradiction to Gray's version of the conversation,stated that the,told Gray he thought he could use him in about a week, but thathe wanted him to get one thing straight and that was that he was not to bring theunionbusiness on the job during working hours. Carpenter explained that helearned after the lay-offs. as a result of conversation around the mine, that someof the employees had been stopping trucks and discussing the Union duringworking hours, and that he was in effect warning Gray that he was not to carryon union affairs or discuss the Union during working hours. Carpenter deniedthat the Respondent did not want a union. Carpenter's version of this conver-sation with Gray is not credited.Lester Stewart, who saw Carpenter prior to his reinstatement on February 18,1947, testified that Carpenter told him to come on back to work and to "keep mymouth shut about a union, that mess was about squashed" ; Lester Stewart testi-fied further that Carpenter said that the Respondent was not going to allow aUnion and that Carpenter wouldn't work at the mine if there was a Union.Carpenter, testifying regarding his version of the conversation with Stewart,statedthat after telling him to report back for work the following Monday, hesaid"but, now, Lester, I want to impress on you one thing when you come downhere and go back to work, I don't want any of this on the job out there discussingthe Union.Get that under your hat."He denied that he told him that theRespondent did not want a Union.0Junior Barton, an employee of the Respondent, and a nephew of Lester Stewart,who was present during the conversation, corroborated Lester Stewart's testi-mony.The undersigned credits Lester Stewart's testimony and finds that theconversation between him and Carpenter took place substantially as testified toby Lester Stewart.Shuman Skinner was reinstated on February 17, 1947.He testified that ina conversation with Carpenter prior to his reinstatement, he told Carpenter thathe did not have anything to do "with this union business" and did not know whyhe waslaid off.Carpenter, according to Skinner said "Well, I found out youdidn't have any connection with it and I will put you back to work as quick asI can but I haven't got anything now." Skinner testified further that Carpentertold him he could not lay off only employees who joined the Union unless he laidoff somebody else.Carpenter testified that when Skinner told him he was nota member of the Union, he replied, "Shuman, I can't help that,, whether youdid or not. I don't know anything about who belonged to the Union and who INTERCHEMICAL CORPORATION653did not."He admitted that he told Skinner he had been advised thatSkinnerhad not joined the Union but added that he stated that that did notmake anydifference.He denied that he told Skinner he could not lay offunion menwithout layingoff non-union men aswell.Eventhoughthe undersigned inheretoforedismissingthe allegations of the complaint that the Respondent dis-criminatorily discharged certain named employees, found that Carpenter did notthen have knowledge as to which of the laid-off employees were union members,nevertheless, the undersigned is convinced that subsequent to the lay-offs, whenCarpenter learned the extent of the union activity at the mine, he made thestatements attributed to him by Skinner, in his endeavor to coerce Skinner re-garding future union membership and activity.The undersigned credits thetestimony of Skinner and finds that the conversation between Skinner and Car-penter prior to Skinner's reinstatement took place substantially as testified to bySkinner.The undersigned finds that by the statements and conduct of Carpenter subse-quent to the lay-offs and in connection with the applications for reinstatementof the above-noted employees, the Respondent interfered with, restrained, andcoerced its employees in violation of Section 8 (1) of the Act as reenacted inSection 8 (a) (1) of the amended Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violat-ing Section 8 (1) of the Act as reenacted in Section 8 (a) (1) of the amendedAct, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found further that the allegations of the complaint that certain em-ployees were discharged and thereafter refused reinstatement because of theirmembership in and activity on behalf of the Union and because they engaged inconcerted activities with other employees for the purposes of collective bargain-ing and other mutual aid and protection, are not supported by substantial evi-dence, it will be recommended that the complaint be dismissed as to theseallegations.On the basis of the foregoing findings of fact and upon the entire record, theundersigned makes the following:CONCLUSIONS OF LAW1.United Cement, Lime & Gypsum Workers International Union, A. F. of L.,is a labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act as reenacted in Section 8 (a) (1) of the Act, as amended.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. 654DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Respondent has not engaged in unfair labor practices within the mean-ing,of Section 8 (3) of the Act, as reenacted in Section 8 (a) (3) of the Act, asamended, by laying off James Brooks, Joe Burch, James J. Gray, Leonard H.Parker, Newton O. ;Parker, Watson Parker, Shuman Skinner, Doctor S. Stewart,and Lester Stewart and by not reinstating James Brooks and Leonard H. Parker.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that Respondent,Interchemical Corporation, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing its employees inthe exercise of the right to self-organization, to form labor organizations, to joinor assist United Cement, Lime & Gypsum Workers International Union, A. F.of L., or any other labor organization to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Post at its mine in Hephzibah, Georgia, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, after being duly signed by Respondent's repre-sentative shall be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of not less than sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps should be taken by the Respondent toinsure that such notices are not altered, defaced, or covered by other material ;(b)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as it al-leges that the Respondent discriminatorily discharged James Brooks, Joe Burch,James J. Gray, Leonard H. Parker, Shuman Skinner, Doctor S. Stewart, andLester Stewart, and failed and refused and continues to refuse to reinstateLeonard H. Parker and James Brooks because of their membership in and ac-tivity on behalf of the Union and because they engaged in concerted activitieswith other employees for the purposes of collective bargaining and other mutualaid and protection.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceedings (including rul- INTERCHEMICAL CORPORATION655ingsupon all motions or objections) as he relies upon, together with the originaland six copies ofa brief in support thereof; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of theother parties.Proof of service on the other parties of all papers filed with theBoard shall be promptlymade asrequired by Section 203.85.As further pro-vided in said Section 203.46, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of service of the order transferring the case to theBoard.In theevent no Statement of Exception is filed as provided by the aforesaidRules and Regulations,the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by theBoardand become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waived for-all purposes.SIDNEY LINDNER,Trial Examiner.Dated July 30, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist UNITED CEMENT, LIME & GYPSUM WORKERS INTER-NATIONAL UNION, A. F. of L., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remainmembers of this union, or any other labor organization.INTERCHEMICAL CORPORATION,Employer.Dated---------------------------------By-------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.